Citation Nr: 0639925	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  06-11 856	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from July 1943 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 2006 rating determination by the above Regional 
Office (RO).

Pursuant to 38 U.S.C.A § 7107, the Board granted a motion to 
advance the veteran's case on the appellate docket. 


FINDINGS OF FACT

1.  Hearing loss was not manifested during the veteran's 
active service in the Navy, and sensorineural hearing loss as 
an organic disease of the nervous system was not manifested 
either in service or to a compensable degree within one year 
after his separation from service.  The veteran has not 
presented competent medical evidence of a nexus between any 
current hearing loss and his naval service. 

2.  Tinnitus was not manifested during the veteran's active 
service in the Navy, and tinnitus as an organic disease of 
the nervous system was not manifested either in service or 
within one year after his separation from service.  The 
veteran has not presented competent medical evidence of a 
nexus between any current tinnitus and his naval service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006).  Here, VCAA notice pre-dated the initial 
rating decision. 

In a letter dated in July 2005, the RO informed the veteran 
of its duty to assist him in substantiating his claims under 
the VCAA, and the effect of this duty upon his claims.  The 
letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, Social Security, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim".  See 38 C.F.R. 
§ 3.159(b)(1).  The Board concludes that the notification 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced by the notice and assistance provided by the RO.  
In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are being 
denied, any such questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Laws and Regulations for Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the Court has indicated that the threshold 
for normal hearing is between 0 and 20 decibels, and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

III.  Factual Background

The veteran's service medical records (SMRs) include multiple 
in-service physical examinations between 1941 and 1946.  A 
February 1942 pre-enlistment examination shows hearing acuity 
measured by coin click was 20/20 bilaterally, whispered voice 
was 15/15 and spoken voice was 15/15, indicative of normal 
hearing.  An annual examination report in October 1945, 
showed no hearing loss or ear pathology was objectively 
noted.  Hearing acuity measured by watch was 40/40 
bilaterally, coin click was 20/20 bilaterally, whispered 
voice was 15/15 and spoken voice was 15/15, all indicative of 
normal hearing.  The separation examination in May 1946 noted 
whispered and spoken voice test results of 15/15.  On his 
report of medical history, the veteran specifically denied 
ear, nose, or throat abnormalities.  His separation 
examination was also negative for evidence or complaints of 
hearing loss, tinnitus, or other ear pathology.  Audiograms 
were not conducted at any time.  

Post-service records include a reserve service examination in 
December 1955.  Hearing acuity measured by whispered and 
spoken voice was 15/15, indicative of normal hearing.  On 
quadrennial examination in January 1960, hearing acuity 
measured by whispered and spoken voice was 15/15, indicative 
of normal hearing.  Audiograms were not conducted on either 
occasion.  On his report of medical history, the veteran 
specifically denied ear, nose, or throat abnormalities, and 
there were no complaints or findings of hearing loss, 
tinnitus, or other ear pathology.  

The post-service evidence also includes private audiometric 
examination results and medical opinion evidence, including 
uninterpreted graphic representations of audiometric data in 
March 2003 and March 2006 from a private health provider.  

During audiometric examination in September 2005, the veteran 
was found to have normal to profound noise-induced 
sensorineural hearing loss bilaterally.  He reported that he 
had served in the Navy as a torpedo officer/destroyer and was 
involved in five major battles, including Iwo Jima.  He 
reported that he was exposed to over 2600 shells fired during 
one engagement alone.  He said hearing protection was not 
used.  He reported that he began to notice hearing loss 
during that time, which had progressively worsened over the 
years.  He also reported having tinnitus, but that it was not 
especially bothersome.  After service the veteran was 
employed as an executive with Sears, with no work-related 
noise exposure.  The physician concluded that the veteran's 
high frequency noise-induced hearing loss was more likely 
than not due to the extensive torpedo noise exposure during 
his time in the Navy.  

On VA examination in December 2005, the veteran again 
indicated that he served in the US Navy and that he was a 
torpedo and assistant gunnery officer while serving on a 
destroyer.  He indicated combat in several sea battles in the 
South Pacific during World War II.  Subsequent to separation 
from active service, he denied significant non-military noise 
exposure.  The veteran and his wife noted marked 
deterioration in his hearing level and ability to communicate 
over the past 15 to 16 years.  The veteran also provided a 
10-year history of bilateral recurrent tinnitus, which he 
indicated occurred once a day, lasting several minutes in 
duration.  An audiogram revealed high-frequency sensorineural 
hearing loss, bilaterally.  In the right ear there was mild 
hearing loss at 1000 Hz, moderate hearing loss at 1500 to 
3000 Hz, and moderately severe loss at 4000 Hz.  In the left 
ear the veteran had mild hearing loss at 1000 Hz, moderate 
loss at 1500 to 2000 Hz, and moderately-severe loss at 3000 
to 4000 Hz.  Word recognition scores were 92 percent in the 
right ear and 84 percent in the left ear.  

The physician noted review of the SMRs was negative for 
hearing loss or tinnitus incurred while on active duty.  This 
included review of sick call records between 1941 and 1946.  
The veteran was noted to have normal hearing recorded at all 
times while on active duty, including enlistment, 
commissioning, and separation from service in 1946.  It was 
further noted that, after separation from service, the 
veteran had additional examinations recorded in 1955 and 
1960, and was then noted to have normal hearing.  Also, the 
veteran was noted to have no complaints of either hearing 
loss or tinnitus in 1955, and again in 1960.  

Additional review of the claims folder includes the letter 
written by the private provider, which concluded that the 
veteran's high frequency noise-induced hearing loss was more 
likely than not due to the extensive torpedo noise exposure 
during his time in the Navy.  The VA physician noted that, 
although the private provider described a probable nexus 
between torpedo noise during World War II and current hearing 
loss, no rationale was provided, nor was there a review of 
SMRs prior to the rendering of that opinion.  Furthermore, 
the VA examiner observed that the private audiologist 
recorded significantly lower recognition scores than VA, 
although it seemed apparent that the levels reported by the 
private provider did not reflect PB-max scores.  

The VA physician explained that not only did the veteran have 
normal hearing recorded throughout active service, but normal 
hearing was also noted in subsequent examinations done in 
1955 and 1960, which would have been nearly 15 years 
subsequent to the close of his wartime service.  Also, the 
historical data did not note complaints of hearing loss or 
tinnitus at that time.  

The VA physician then concluded that, based upon the 
available evidence from the SMRs, there would appear to be 
clear and convincing evidence that it is less likely than not 
that the veteran's recurrent hearing loss and tinnitus were 
caused by acoustic trauma during service.  The physician then 
concluded that the most likely etiology of the veteran's 
hearing loss and tinnitus would be age-related factors 
(presbycusis), as the veteran's current audiometric 
thresholds could easily be construed as compatible with his 
current age of 82.  

IV.  Analysis

There is no controversy in this case as to whether the 
veteran was exposed to noise trauma in service.  He was a 
torpedo officer while serving on a destroyer in the Pacific 
during the Second World War.  His account of his exposure is 
credible and entirely consistent with the circumstances of 
his service.  As a combat veteran, he is entitled to have his 
statements accepted.  38 U.S.C.A. § 1154(b).  Even without 
benefit of section 1154(b), the evidence supports a finding 
of fact that the veteran was exposed to noise trauma in 
service.  

However, the fact that the veteran was exposed to noise 
trauma in service does not, by itself, establish a basis for 
the grant of service connection for hearing loss and/or 
tinnitus documented many years after service.  The problem in 
this case is that the SMRs do not refer to any loss of 
hearing, tinnitus, or other indications of the onset of a 
disability, and the other available medical reports are dated 
many years after the veteran's active naval service ended.  
Therefore, question that must be answered in this case is 
whether the hearing loss the veteran has now is the result of 
the noise trauma he underwent in the 1940s.

The record contains no clinical reference to hearing loss or 
tinnitus before 2005, which was 60 years after his service 
discharge.  This date leaves a significant gap between 
service and the initial confirmation of any hearing loss 
and/or tinnitus, with no clinical support for acute or 
inferred manifestations or continued symptoms.  That is, 
there is no showing of any continuity of pertinent symptoms 
of hearing loss or tinnitus after service discharge which 
would suggest a link to service.  In essence, the veteran's 
assertions of continuity and chronicity are unsupported, 
other than by lay statements.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997). 


The VA physician who examined the veteran and reviewed the 
evidence of record found that any current hearing loss or 
tinnitus is not a result of previous noise exposure in the 
Navy, but rather from aging.  This opinion was based upon 
review of the veteran's claims folder, including SMRs, as 
well as other evidence, and is in contrast to the 2005 
opinion from the private physician in support of the 
veteran's claim.  These opinions must thus be assessed by the 
Board to determine their relative probative value.

In making this determination, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same.  In weighing medical 
evidence, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet.App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet.App. 429, 433 (1995).  At the same 
time, the Board may not make independent medical 
determinations; there must be plausible reasons for favoring 
one medical opinion over another.  Evans at 31; see also 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinion expressed by the 
VA examiner in December 2005 is more convincing and probative 
than the contrary opinion expressed by the veteran's private 
medical provider.  In rendering his opinion, the VA physician 
took into consideration the veteran's medical history, 
medical evaluations, and claimed history of noise exposure 
during service.  The VA opinion is a detailed and reasoned 
response based upon a review and analysis of the entire 
record, and the reviewing examiner referred to specific 
documents and medical history to support his conclusion.  

The private physician, on the other hand, did not indicate 
any source, independent of the veteran, regarding medical 
history.  With regard to medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of SMRs, is 
not competent medical evidence.  Grover v. West, 12 Vet.App. 
109, 112 (1999).  The private physician's opinion does not 
reflect knowledge of the veteran's entire history since 1955, 
as he did not address the lack of documented complaints of 
hearing loss or tinnitus during service and failed to account 
for the hiatus in the medical record from 1946 to 2005.  
Therefore, that particular medical opinion, in context, is 
merely the recordation of the history as related by the 
veteran, and does not represent a medical conclusion or 
opinion by the author.  See LeShore v. Brown, 8 Vet. App. 406 
(1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(factors for assessing probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion) and Elkins v. Brown, 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
SMRs or another relevant documents which would have enabled 
him to form an opinion on service connection on an 
independent basis).  As a result, the Board finds the private 
opinion to be of minimal probative value.  

Therefore after weighing all the evidence, the Board adopts 
the recent VA examiner's conclusions, and, in light of the 
other evidence of record, finds that the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet.App. 
488, at 492-93 (1995).  

The Board notes, with high regard, the veteran's honorable 
service in the Navy, as both an enlisted member and as an 
officer.  His receipt of the American Theatre Campaign Medal, 
World War II Victory Medal, and Asiatic Pacific Campaign 
Medal with Five Stars, bespeak his courageous service in the 
Nation's time of need.  The Board also acknowledges, and has 
no reason to doubt, the veteran's assertions that he was 
exposed to noise trauma in service from weapons fire, and 
that he believes this exposure caused his hearing loss and 
tinnitus.  However, while the veteran is capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as medical etiology and causation of disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also carefully considered the information 
submitted by the veteran, which he obtained from various 
medical sources on the internet regarding possible causes for 
hearing loss.  However, this evidence is insufficient to 
provide evidence of a link between the veteran's service and 
a current diagnosis of hearing loss.  This evidence is simply 
"too general and inconclusive" to make a link more than 
speculative or to outweigh the specific medical evidence in 
this case.  See Sacks v. West, 11 Vet. App. 314 (1998).

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



__________________________
ANDREW J.MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


